                                                                                            filed
                      United States District Court s district
                                                       >TRlCr (cour^
                                                                                       AUGJ/RTA DDIV
                             Southern District of Georgia
                                                                                20I8NOVI3 PM3:58
     REHRIG PACIFIC COMPANY

                                                   Case No. 3:18-cv-oSbf
                Plaintiff


V.                                                 Appearing on behalf of
     POLYMER LOGISTICS(ISRAEL),INC.
     and POLYMER LOGISTICS,INC.                          Defendants

               Defendant                                            (Plaintiff/Defendant)



                                  ORDER OF ADMISSION

        It appeai-ing to the Court that the requirements stated in LR 83.4 for admission
        pro hac vice have been satisfied, Petitioner's request to appear pro hac vice in
        the United States District Court for the Southern District of Georgia in the
        subject case is^QBANTED.               j
        This                 of




                                                   UNITED STATES DISTRlCt/MAGISTRATE JUDGE
                                             *****


                                    Adam P. Samansky
      NAME OF PETITIONER:


                                    Mintz Levin Cohn Ferris Glovsky and Popeo PC
           Business Address:
                                                           Firm/Business Name

                                    One Financial Center

                                                              Street Address

                                                                Boston               MA          02111

                                      Street Address(con't)          City           State           Zip


                                              Mailing Address (if other tlian sti-eet address)


                                        Address Line 2             City           State             Zip

                                    617-348-1819
                                     Telephone Number(w/ area code)              Georgia Bar Number

                Email Address:
                                    apsamansky@mintz,con
